DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a (meth)acrylic ester having 6 or less carbon atoms in a side chain” which does not appear to have support in the originally filed specification. While there is support to recite “an acyclic (meth)acrylic ester having 6 or less carbon atoms in a side chain”, there is no support to broadly recite any type of (meth)acrylic ester having 6 or less carbon atoms in a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over by DeRosa et al. (US 2017/0028687).
Regarding claim 1, DeRosa et al. teaches an interlayer film for laminated glass having a one-layer structure or a two or more-layer structure (paragraphs [0044]-[0045]), the interlayer film comprising a layer containing a cured product (paragraph [0067]), the layer further oC to about -20oC (paragraph [0007]) which falls within the claimed range of -50°C or more and 30°C or less and having tan δ at the peak temperature of tan δ of greater than 1.0 at a frequency of from about 1 Hz to about 20,000 Hz (paragraph [0007]). Further, DeRosa et al. discloses measuring the tan δ where the material is sheared in a sinusoidal fashion at a fixed frequency of 1 Hz (paragraphs [0047] and [0139]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding the cured product being a cured product of a photocurable compound or a moisture-curable compound, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

Regarding claim 2, the claimed limitation is a process limitation. Analogous reasoning applies as set forth above.
Regarding claim 4, DeRosa et al. teaches wherein the layer containing the cured product has a storage modulus G' of less than 100 MPa (paragraph [0059]) which overlaps the claimed range of 5.0 x 103 Pa or more at 100°C.
Regarding claim 5, DeRosa et al. teaches wherein the layer containing the cured product has a peak temperature of tan δ of about 0oC to about -20oC (paragraph [0007]) which falls within the claimed range of -30°C or more and 20°C or less at a frequency of from about 1 Hz to about 20,000 Hz (paragraph [0007]). Further, DeRosa et al. discloses measuring the tan δ where the material is sheared in a sinusoidal fashion at a fixed frequency of 1 Hz (paragraphs [0047] and [0139]).
Regarding claim 6, DeRosa et al. teaches wherein the interlayer film has a two or more-layer structure, and the interlayer film includes a layer containing a resin that is different from the cured product (second and/or third layers, paragraph [0045], Fig. 2).
Regarding claim 7, DeRosa et al. teaches wherein the interlayer film for laminated glass has a two or more-layer structure, the interlayer film includes a layer containing a resin that is different from the cured product (second and/or third layers, paragraph [0045], Fig. 2). DeRosa et al. further discloses “standard PVB” and “acoustic PVB core layer” having a peak temperature of tanδ approximately between -10°C and 30°C and having a tanδ at a peak temperature of approximately 1.1 -1.25 (Figs. 4-5). Further, “sample 5” which represents the first polymer, i.e. 
Alternatively, DeRosa et al. discloses as the peak in tanδ of Sample 5 occurs near the same temperature of the core layer of acoustic PVB material but its magnitude is much larger and therefore has much higher damping properties than the core layer of acoustic PVB material (paragraph [0171]). Therefore, it would have been obvious for one of ordinary skill in the art to choose a ratio of tanδ at a peak temperature of tanδ of the layer containing the cured product to tanδ at a peak temperature of tanδ of the layer containing a resin that is different from the cured product, including that presently claimed, in order to obtain the desired degree of damping properties.
Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include “the layer further containing a plasticizer” and “the cured product being a (meth)acrylic polymer, the (meth)acrylic polymer being a polymer of a polymerizable composition which contains at least one selected from a group consisting of a (meth)acrylic ester having a cyclic ether structure and a (meth)acrylic ester having 6 or less carbon atoms in a side chain”. Applicant also amended claims to overcome claim objections and 35 USC 112(a) rejection of record.
Applicant argues that DeRosa et al. fails to teach the specific cured polymer as claimed.
However, DeRosa et al. teaches 2-(2-ethoxyethoxy) ethyl acrylate (paragraphs [0065]-[0066]) which meets a (meth)acrylic ester having 6 or less carbon atoms in a side chain as presently claimed.
Applicant argues that with regards to the inclusion of a plasticizer, paragraph [0068] of DeRosa et al. merely discloses that "[i]n one or more embodiments, the first polymer can include a number of processing and stabilizing molecules such as anti-oxidants (primary and secondary), photo- stabilizers, lubricants, or plasticizers". Thus, DeRosa et al. fails to concretely teach using a plasticizer in a layer containing the specific cured product recited in present claim 1.
However, the fact remains DeRosa et al. still explicitly disclose the first polymer can include plasticizers and in combination with the specific polymer of 2-(2-ethoxyethoxy) ethyl acrylate as set forth above, DeRosa et al. does meet the specific cured product in present claim 1.
Applicant argues that unexpected and superior results are achieved by the present invention and points to Comparative Examples 1-7 in Tables 3-5 of the present specification.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific amounts of plasticizer and cured product while the claims are open to any amount of plasticizer and cured product. The data uses one specific type of plasticizer, i.e. 3GO, while the claims broadly recite any type of plasticizer. The data uses specific types of (meth)acrylic polymers made from specific monomers in specific amounts while the claims broadly recite any type of (meth)acrylic ester having a cyclic ether structure of any type of (meth)acrylic ester having 6 or less carbon atoms in a side chain with no amounts claimed regarding the monomers used to make the (meth)acrylic polymer. Further, comparative examples 5-7 use (meth)acrylic polymer which appears to fall within the 
Further, the data is not persuasive given that the data is not commensurate in scope with the scope of the closest prior art. Specifically, given that the closest prior art discloses the plasticizer and cured product as claimed, the closest prior art already recognizes the criticality of the presence of plasticizer and cured product as presently claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787